Case 1:18-cr-20613-JEM Document 67 Entered on FLSD Docket 06/30/2019 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 18-20613-CR-MARTINEZ

 UNITED STATES OF AMERICA,

         Plaintiff,
 v.

 SAMUEL BAPTISTE,

       Defendant.
 _____________________________________/

                   DEFENDANT’S MOTION TO COMPEL
        THE BUREAU OF PRISONS AND FEDERAL DETENTION CENTER
      TO GRANT THE DEFENDANT’S REQUEST TO ALLOW INVESTIGATOR
        ENTRY INTO THE INSTITUTION AND REQUEST TO ALLOW THE
      MEMBERS OF THE DFENSE TEAM TO BRING LAPTOP COMPUTERS
                        INTO THE INSTITUTION

         Defendant, Samuel Baptiste, through undersigned counsel, and pursuant to

 the Sixth Amendment of the United States Constitution, respectfully petitions this

 Court to compel the Bureau of Prisons and Federal Detention Center to approve entry

 of Defendant’s investigator and approve the defense team entry into the institution

 with laptop computers solely for review of discovery in this case.

                             FACTUAL BACKGROUND

 1. Mr. Baptiste is charged by Indictment with distributing information pertaining to

      explosives in violation of 18 U.S.C. § 842(p)(2)(A) (Counts One through Four);

      attempting to provide material support or resources to the Islamic State of Iraq

      and al-Sham (“ISIS”), in violation of 18 U.S.C. § 2339(a)(1) (Count Five); and
Case 1:18-cr-20613-JEM Document 67 Entered on FLSD Docket 06/30/2019 Page 2 of 4




    attempting to provide material support to terrorists, in violation of 18 U.S.C. §

    2339A(a) (Count Six).

 2. Undersigned, his co-counsel and investigator all need significant time to review,

    analyze and discuss the voluminous amount of discovery with Mr. Baptiste at the

    Federal Detention Center.

 3. However, the investigator, who has been approved for admission into the

    institution in many prior cases, has not yet been granted approval to enter FDC,

    despite the request(s) having been made two week ago. In fact, the requests for

    approvals submitted by undersigned counsel have neither been acknowledged nor

    granted.

 4. A large portion of the discovery is comprised of information/communications

    derived from various social media platforms, including but not limited to, Tumblr,

    Facebook, and Telegram and other proprietary formats not available on the FDC

    computers.

 5. Moreover, to the extent that a small and less significant portion of the discovery

    is accessible with the FDC computers, more often than not the rooms with the

    computers are unavailable for client conferences and computerized discovery

    review.

 6. While Mr. Baptiste, by virtue of the charges lodged against him, is subject to a

    heightened level of restricted communication, those restrictions do not vitiate Mr.

    Baptiste’s Six Amendment right to unfettered access his lawyers, legal team and

    preparation for trial.


                                           2
Case 1:18-cr-20613-JEM Document 67 Entered on FLSD Docket 06/30/2019 Page 3 of 4




                                     CONCLUSION

        The Bureau of Prisons/Federal Detention Center is in violation of Mr.

  Baptiste’s Sixth Amendment rights by not approving his investigator entry into the

  institution and denying the legal team the necessary computerized equipment to

  prepare for trial. Therefore, the Defendant hereby moves this Court for an order

  compelling the Bureau of Prisons/Federal Detention Center staff to approve entry of

  Defendant’s investigator and approve the defense team’s entry into the institution

  with laptop computers solely for review of discovery in this case.

        Undersigned counsel attempted to confer with AUSA Marc Anton regarding

  the relief sought herein, however, he is out of the office until July 1, 2019.



                                    Respectfully submitted,

                                    THE MALONE LAW FIRM, P.A.
                                    701 BRICKELL AVENUE, SUITE 1550
                                    MIAMI, FLORIDA 33131
                                    Telephone: (305)728-5134
                                    Facsimile: (305)728-5288
                                    Email: omar@malonelawfirm.com


                                    By: _______/S/_________________
                                    T. OMAR MALONE, ESQ.
                                    Florida Bar No.: 697796




                                             3
Case 1:18-cr-20613-JEM Document 67 Entered on FLSD Docket 06/30/2019 Page 4 of 4




                              CERTIFICATE OF SERVICE


       I HEREBY certify that on June 30, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF and thereby effectuated

 service on all counsel of record.




                                             By: _______/S/__________________
                                             T. OMAR MALONE, ESQ.




                                         4
